 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 686 
In the House of Representatives, U. S.,

September 14, 2009
 
RESOLUTION 
Recommending that the United States Constitution be taught to high school students throughout the Nation in September of their senior year. 
 
 
Whereas the United States Constitution is the fundamental law of the United States; 
Whereas people in the United States of all ages, income levels, and political beliefs fail tests of civic literacy; 
Whereas a 1998 survey revealed that more teenagers knew who the Fresh Prince of Bel-Air was than the Chief Justice of the Supreme Court, more knew the star of the motion picture Titanic than who was the vice president of the United States, and more can name the Three Stooges and the 3 American Idol judges than can name the 3 branches of government; 
Whereas fewer than half of all people in the United States can name the three branches of the United States Government; 
Whereas students at top colleges and universities in the United States scored an average of only 59.4 percent for seniors and 56.6 percent for freshmen on tests of civic literacy; 
Whereas people in the United States aged 25 to 34 score an average of 46 percent on a test of civic literacy and people aged 65 and over score the same 46 percent; 
Whereas research shows that an increase in civic knowledge, including that of the United States Constitution, almost invariably leads to the beneficial use of that knowledge; and 
Whereas research shows that greater civic learning leads to more active citizenship, and people in the United States who fulfill their civic obligations beyond voting are more knowledgeable about their country’s history and institutions: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)all high school seniors across the country should spend at least one week learning about the United States Constitution in September of their senior year, as knowledge of this historic document, which constitutes the very foundation of our country, is critical to being an effective citizen; and 
(2)upon reaching voting age, high school seniors should engage in civic learning activities on an issue of importance to them to demonstrate their understanding of their rights and responsibilities as citizens of the United States.  
 
Lorraine C. Miller,Clerk.
